 260DECISIONSOF NATIONALLABOR RELATIONS BOARDCapitalRubber & Specialty Co., Inc.andGeneralTruck Drivers,Warehousemen and Helpers, LocalNo. 5, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica,Ind. Case 15-CA-4310July 18, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn May 3, 1972, Trial Examiner Thomas A. Ricciissued the attached Decision in this proceeding.Thereafter, the Respondent and the General Counselfiled exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.1Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that Capital Rubber & SpecialtyCo., Inc., Baton Rouge, Louisiana, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Orderas modified.Add the following as paragraph 3 of the TrialExaminer's recommended Order:"For the purpose of determining the duration ofcertification, the initial year of certification shall bedeemed to begin on the date the Respondentcommences to bargain in good faith with the Unionas the recognized collective-bargaining representativeof its employees in the appropriate unit."1The Respondent has excepted to the Trial Examiner's finding that thestrike following its unlawful refusal to bargain was an unfair labor practicestrikewithout, however, contesting the validity of his holding that it hadviolated Sec 8(a)(5)We find merit to this exception The Trial Examinercites no factual basis for his conclusion that the strike 6 weeks later wasprovoked by the Respondent's unfair labor practice, and we have searchedthe record in vain for testimony on the cause of the strike or its objectivesWe are unwilling to hold that the mere fact that a strike follows an unfairlaborpractice establishes a causal relationship as a matter of law.Accordingly, we do not adopt the Trial Examiner's findings in this respectnor his consequent conclusion that the strikers are unfair labor practicestrikersThe General Counsel contends that, since the Respondent unlawfullyrefused to bargain in good faith during the initial certification year, thecertification year should be extended and deemed to start from the date theRespondent begins to bargain in good faith. We agree and shall so modifythe OrderMississippiWood Preserving Company,173 NLRB 1370TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulydesignated Trial Examiner on March 21 and 22, 1972, atBaton Rouge, Louisiana, on complaint of the GeneralCounsel against Capital Rubber & Specialty Co., Inc.,herein called the Respondent or the Company. Thequestion in the case is whether the Respondent unlawfullyrefused to bargain with the certified exclusive representa-tive of its employees in violation of Section 8(a)(5) of theAct.A brief was filed by the General Counsel after theclose of the hearing.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCapitalRubber & Specialty Co., Inc., a Louisianacorporation, is engaged in the manufacture of rubberproducts, with a place of business located at Baton Rouge,Louisiana.During the past 12 months, a representativeperiod, it purchased and received at this location goodsand materials valued in excess of $50,000 from pointslocated outside the State of Louisiana. I find that theRespondent is engaged in commerce within the meaning ofthe Act and that it will effectuate the policies of the Act toexercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDIfind that General Truck Drivers, Warehousemen andHelpers, Local No. 5, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.A Picture of the CaseOn May 13, 1971, the Respondent's production andmaintenance employees voted in a Board-conductedelection and a majority chose to be represented by theUnion in collective bargaining; the number of eligiblevoters was 26. The Regional Director certified the Unionas exclusive representative on May 21. Following prelimi-nary exchanges, the parties met to negotiate a contract onthree occasions, July 23 and August 3 and 17, 1971.Speaking for the Union were two negotiators, J. M.Walters and Dennis Pedescleaux, both assistant businessagents.On behalf of the Company there were, in eachinstance,Russell Scholl, president, and John Price, hislawyer. Price did all the talking for the Company; once ortwice Scholl injected himself in the discussion, but Pricetold him to remain silent.The parties exchanged detailed written contract propos-als,and there was considerable discussion on the manyitems involved. The Company agreed to a number of198 NLRB No. 46 CAPITALRUBBER & SPECIALTY CO.contract clauses suggested by the Union; as will appearbelow these were largely inconsequential. Toward the endof the thirdmeetingthe parties were at odds on virtuallyeverymeaningful issue that had arisen. At this point,according to the complaint and according to the testimonyofWalters and Pedescleaux, Price said further talk wouldbe pointless and that he was therefore then and therediscontinuing any further negotiations. The parties nevermet again.On October 1, 1971, the employees went onstrike and December 14 the Union filed its refusal-to-bargain charge.The complaint alleges that throughout the meetings theRespondent acted in bad faith, that it never honestlyintended to come to terms on any basis with the Union, orto enter into any binding collective-bargainingagreement.It alsoallegesthat the refusal to bargain, as the statuterequires, is evidenced outright by the literal refusal, onAugust 17, to meet any further with the Union's represent-atives.In defense the Respondentassertsthat it didbargain in good faith during the three conferences; insupport it points to the fact its lawyer, at every turn whenhe rejected union requests or insisted upon those urged bythe Company, explained the reasons for his position. As tothe alleged literal refusal to negotiate further, it denies theaccusation,and particularly its lawyer denied at thehearing that he, inhaec verba,"broke off" negotiations thatday.The EvidenceThe evidence consists essentially of the two extendedwritten contract proposals and the oral testimony ofWalters, Pedescleaux, and Price, who gave their recollec-tions of how the discussion proceeded during the threemeetings.Much of their conversation during themeetingswas argumentative justification for what they were de-manding of one another, or rationalization for theirrefusalstomake concessions to conflicting demands.Undoubtedly they could not recall word for word what wassaid, and of course it was to be expected that in theretelling each of the witnesses would paraphrase theirstoriessoas to cast their respective positions in apersuasive light. To a certain extent, such coloring oftestimony is inevitable in a case of this kind; indeed someslanting may have been completely unintended.But the testimony of Price, if testimony it can be called,presents a different and unusual problem. He was thelawyer defending the Respondent at the moment. Hisprimary purpose at the hearing was to win the case, toestablish facts favorable to his client's interests, and tosubordinate, or totally remove from the picture, other factsthatmight lend support to the complaint. On the groundthat it is fundamentally unethical for a member of the bartoactasbothwitness and advocate in the sameproceeding, the General Counsel objected to Price takingthe witness stand. Scholl, the company president, who hadattended all three of the meetings, was present in thecourtroom and available to testify, but the lawyer chosenot to call him as a witness. Regardless of propriety, thelawyer's "testimony"is asmuch argument, conclusionary261statements, exculpation, and patent effort to distort facts asit is actual reporting of what the parties said to one anotherat the time of the events. For the moment a single examplewill serve to illustrate the inherent unreliability of testimo-ny given by any person simultaneously occupying the dual(role of lawyer and witness.One of the arguments advanced to dispute the allegationof bad-faith bargaining is that there was agreement onmany items requested by the Union. If the Company waslinfactwilling to sign a contract containing manyprovisions the Union wanted, how could it be said it wasdetermined not to enter into any binding agreement at all?The Union proposed a binding arbitration clause. The(Company opposed any form of arbitration in every section,oftheUnion's proposals where it was suggested andwithout quarter held absolutely firm to that position. Inresponse to the Union's urgings that arbitration wouldminimize litigation, turn the parties from economic warfareto amicable coexistance, Price answered, at each of theconference sessions, that if there should be contractviolations by the Company later the Union would be free,tostrike.Again and again from the witness stand thelawyer kept repeating this was an "agreement" between theparties, the Union yielding to the Company by surrender-ing its request for an arbitration clause and the Companyin return conceding to the Union, asa quid pro quo,theright to strike to enforce the contract.' Price's first versionof this so-called "agreement" rested upon his repeatedstatement that the Union's proposals contained a no-strikeclause, and that he condescended to leave it out. There wasno no-strike clause in the union proposal. After a recessPrice continued his testimony and changed it. Now he saidhis counteroffer was that he would not himself "prohibit"theUnion from striking, that if the Union abandoned itsarbitration request the Company would not demand a no-strike provision. Clearly Price was fabricating as he wentalong, to meet the needs of the moment in his recital. Thiswas counsel for the defense recasting the facts, ostensiblypositioned as a witness but actually concerned primarilywith rescuing the Respondent. It was good illustration of,why the American Bar Association Canons of Ethics frownupon a lawyer's conduct in testifying in support of the casehe is defending. There are other instances of this sort of"testimony" by Price at the hearing. The total character ofhis testimony greatly impairs his credibility.The matter is of major importance in this case. Thebargaining was hard on both sides, but clearly there isnothing in the law that compels agreement by either partywith counterproposals from the other side of the table.There are some mdicia of bad faith in the attitude theRespondent took on certainitemsthat were discussed, butthe real crux of the case is what happened at the end of thelastmeetingon August 17. The direct burden of Walters'and Pedescleaux's testimony is that Price made themunderstand, whatever words and gestures he may haveused, that there was going to be no more bargaining, thatthe Respondent would no longer discuss anything with theUnion. In his own way Price denied this testimony. Thereis therefore a question of credibility, and considering theIThe right to strike is a statutory privilege,which an employer may notconcede or withhold SeeKellogg Company v N L. RB, 457 F 2d 519 (C A j6) 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDtotality of the lawyer's testimony and obliqueadmissionsthat appear in his story, I cannot believe him where he isdirectly contradicted by the other twowitnesses.Agreement and DisagreementThe Union's proposed contract was 17 pageslong; itincluded 13 articles and asked, without further detail, a"$1.75 increase over a 2 year period." The Company'sproposalwas spread over 30 pages, with 18 separatesections.All the provisions in both documents werediscussedseriatimand at length, some of them more thanothers.In the talk about the Union's proposals, theCompany agreed to the following items:(1)The recognition clause would follow precisely thelanguage ofthe Board certification. (2) The Companywould make no individual contract with the employees thatconflictedwith the collective-bargaining agreement. (3)The Company would notassignone classification ofemployees to do the work of another in order to pay lessmoney,nor "make apractice" of sending some employeeshome in orderto have others do their work. (4) Employeeswould be paid weekly. (5) State and Federal safety lawswould be obeyed by the Company. (6) City, state, andFederal laws applicable to the safety of equipment wouldbe obeyed by the Company. (7) The Company wouldcooperatein reasonableefforts to settle employee claimsforwork injuries under the Workmen's CompensationInsurance.(8)The Company would comply with stateboard of health regulations in the toilets. (9) If theCompany should one day decide to require employees towear uniformsitwould pay half the cost. (10) TheCompany would not pay the employees less than the wagescalled for by the collective-bargaining contract. (11)Employees would not be required to attend companymeetingson their own time.The parties could not agree on any of the substantivetermsof their respective proposals, such as: unionshop,arbitration,hiringhall,managementrights,seniority,vacations,holidays, funeral leave, successorship, andhospitalization insuranceand pension.On some itemsthere was movement on one side or theother during the threemeetings,or before the final refusalby the Respondent to talk any further. (1) The Unionproposed a probationary period of 30 days; the Companyat first said4 monthsinstead,but later came down to 90days. (2) The Union wanted 3 hours' call-in pay; theCompany said no, and then offered 2-1/2 hourscall-inpay. (3) The Union wanteda union duescheckoffprovision; the Company refused, and then proposed, incompromise,that it would check off dues in return forpayment-$5 monthly per man, according to the unionwitnesses,$5 per year per man according to Price. I creditthe union witnesses. (4) The Union asked that employeesbe grantedunpaid leaves of absence to attend unionconventions; the Company first agreed to release only oneman 5 days in a year, and then raised its offer to one manfor 10 days a year. (5) A company-proposedmanagementrightsclauseunacceptable to the Union contained aschedule A, listing 32reasonsjustifying discharge. Therecame a timewhen the Company said it wouldnot insist onincludingits schedule A in the contract.How hard was the bargaining? Very hard.Walters, forthe Union,testified that again and again Price announcedflatly hisposition was"final"when he said no to a unionproposal,or urged those of the Company.Pedescleaux saidthatwhen first presenting the company proposals Priceannounced: "This is our proposal . . . This is it. This is ourfinal proposal."Both the union negotiators said that, incontrast to Price's refrain that the Company's position was"final," they, for the Union, always stated their opposingposition as "firm-not final."Price did not contradict thistestimony;indeed he characterized the "firm" position oftheUnionas tantamount to "final,"and said he so toldWalters and Pedescleaux during the meetings;he referredto their "fancy words."Price also said that more than oncePartin,the union business agent who was at the meetingsonce or twice for short periods, said the Union would neversign a contract without the union-security clauses request-ed.In anyevent,it is clear that as lunchtime approached onthe 17th, the parties were entirely at odds on virtually allissues of any real meaning.Nevertheless,had the Respon-dent that day not chosento discontinue negotiations, nottold the union agents it would no longer meet or discussanything with them, I doubt a finding of illegal refusal tobargain would be warranted based on the total evidence ofwhat happened before that time.The FinalMeetingAll three meetings took place in Price's motel room.Toward noon on August 17 he summed up the situationand said, according to Walters: "We are so far apart wecan't reachan agreement.We have goneas far as we cantoward reaching an agreement and there'sno point ingoing any further. I'm breaking off negotiations." Pedes-cleaux corroborated Walters. As Price recalled, his wordswere:". . .Iwill tell you that we are-that we can't seeany reasonable prospect for changing our mind. I wouldlike for you to tell me now, are you going to change yourminds?" When Pedescleaux answered he would not changehismind, Price, still according to his version, said hethought the parties were at an impasse, but the union agentresponded, "Our position is firm but not final." At thispoint Price said: "We have reached a lot of agreement butas far as the company is concerned, we are not willing tomake changes in our position on these matters that you sayare a must. Now it doesn't do much good to sit here andlook at each other . . . to talk and talk and to go over andgo over these matters,is not doing much good."Walters continued to testify that there followed threecaucuses by the union people, all of them retiring from theroom to discuss what to do. And three times they returnedtoPrice's room and made certain concessions aimed atcontinuing the attempt to reach agreement.The first timetheUnion offered: (1) To extend its probationary periodproposal from 30 to 35 days; (2) to agree to a 4-day noticeof layoff instead of 7 days; and (3) to accept the companyproposal that the workweek should be as "scheduled" bytheCompany instead of "guaranteed 40 hours" asoriginally asked by the Union. Walters also said the Unionoffered at that point to accept the counteroffer of 2-1/2hours call-in pay in place of 3 hours, but he may have been CAPITALRUBBER& SPECIALTY CO.263wrong,for there is evidence indicating the counteroffer of2-1/2 hours was agreed to earlier.Puce's sole answer,according to Walters, was: "I have told you fellows we aretoo far apart.We can't get together. I'm breaking offnegotiations."Again the Union withdrew and returned with theseadditional suggested concessions: (1) Accept the Compa-ny's existing hospitalization insurance plan, which paidonly on behalf of employees but not for their families, andaccept the pension plan of which Price had spoken. TheUnion had proposed its own pension plan and morecomprehensive hospital insurance. (2) Accept the Compa-ny's sick leave plan in place of the Union's proposal on thesubject.(3)Abandon the Union'srequestfor 3 days'annual paid funeral leave. (4) Accept the Company'sholiday proposal-6 days instead of the Union's requestfor 7 days. (5) Accept theexisting vacation program inplaceof the Union'sproposal.Price'sresponse, stillaccording to Walters, now was: "I have told you fellowsthat we are too far apart.We can't get an agreement. Idon't see what you all have against saying you broke offnegotiations. I don't mind saying it . . . . You can say Ibroke off negotiations."The union negotiators caucused again and returned withBusinessAgent -Partin.On their way they saw Schollleaving, and heard him say Price knew he was going away.Pedescleaux told Scholl he should stay, but the companypresident said Price knew what he wanted. Back in Puce'sroom, Pedescleaux's testimony continues as follows: "Mr.Partin said, `Mr. Price, I just want to hear you for myselfsay you're breaking off negotiations.' And he [Price] said,`Well, youcan listen.' He said, `I'm breaking off negotia-tions.'He said, `And I would like to make a phone call.' SoMr. Partin said, `Well, sinceyou'vegotta make a phonecall, how about we going and getting us something to eatand we'll come back.' "After lunchthe union agents returned to Price's room afinal time. From Walters' testimony: "We went back upthere and Mr. Price was packing. He had his clothes laidout on the bed and the case there and he said, `I done toldyou fellows, now, there's no use taking my time and yourtime. I've done broke off negotiations. You didn't want tobreak off negotiations.I've gone as far as I can go. We aretoo far apart and we can't reach an agreement.' " FromPedescleaux's testimony: "We went back. Mr. Price say, `Idon't see no need of talking any further about anything.'He said, `We are breaking off negotiations. I don't see noreason why we should set up any meeting.' ... Mr. Pricewas continuing packing his suitcase."On this subject of the Union's repeated attempts toengage Price in negotiations following its successivecaucuses,and to prevail upon him to give some thought totheir offers of compromise, as well as what responses hegave them, Price's testimony is particularly confused,mixing fact with conclusionary argument interchangeably.He did deny clearly ever using the words "breaking offnegotiations."He implied a contradiction,but did notreally deny, that there had been these three attempts tobring the parties a little closer together. For the rest, as towhat he did tell them each time they came back, there isthis in his rambling story: "Well, look. It's doesn't look tome like we're getting anywhere in this meeting.I am goingto get my stuff ready to go.I'm not going to sit here and becriticized like this."Price then said the Union did not wantto discontinue bargaining,and "So I said, `Well, I don'tthink we're going to gain anything by staying here.' So Igotmy stuff ready and left." Price closed with a saying:"If, on the 17th, there were any concessions made by theunion I can'tthink-I do not know of any with theexception of-it was on the 17th that we ironed out-weended up with 2-1/2 hour call-in pay. Other than that, Idon't know of any change that the union made in theirproposal on that day."The Unionpeople left.Price went home to his office inHouston,and the parties never met again.About 2 monthslater the employees went on strike.Was it an unfair laborpractice strike?Analysis and ConclusionsPrice emphasized, both during the meetings with theUnion and at the hearing,that he is thealter egoof theRespondent.The case turns,therefore,essentially on hisconduct throughout the events. On the basis of the totalrecord I find that by the end of the August 17 meeting, ifnot earlier,his intent was to put an end to all furthernegotiations and not to sign any contract with the Union. Ialso find, regardless of precisely what words he may haveused, that he conveyed this message clearly to the unionagents. I am equally satisfied he used the words attributedto him by Walters and Pedescleaux-that he was"breakingoff negotiations." I do not credit Price.The least persuasive of his arguments in self defense isthat itwould be illogical to believe this pinpointedtestimony of the two assistant business agents. "Whatwould an expenence[d ] negotiator make a statement to theunion, `We're breaking off negotiations'for?What kind oflogic would that be? Well, what kind of insanity would thatbe?" He insisted no experienced negotiator would use suchdamaging phrases. "If you are going to have an experi-enced negotiator,surelyhe's being paid for finesse ifnothing else."What Price was really saying at the close ofthe hearing is that a master in the field,an officer of thecourt,must of necessity be believed when he makes himselfwitness to the events.If this logic must govern,it could becarried further,with the argument that the true master, orlawyer,with knowledge that his later oral testimony mustbe credited,will indeed use the damaging words, con-sciously relying on retroactive exculpation.I find both ofthese approaches wanting.Itwould be no less unjust topresume dishonesty in a lawyer than it would be to permithis veracity to be predetermined.Thisresolution of credibility,adverse to Price's denialthat he in so many words announced the Respondentwould no longer negotiate with the Union at all, issupported by a number of related factors. One has alreadybeen mentioned, the obviously deliberate attempt to twistrejectionof the proposed arbitration clause into asubstantive agreement with a union demand.Significantly,at the same time that Price was,as he would have it,granting to the Union the right to strike,he was alsooffering a grievance procedure, in the company proposals,thatwould have bound the Union to strike in support of 264DECISIONSOF NATIONALLABOR RELATIONS BOARDgrievances but only within a given number of days. Itprovided that if at any time grievances remained unre-solved, the Union would lose the right to strike if it did notdo so within 20 days. This was one of the companydemands on which Price's position was admittedly "fi-nal."2 And while his proposed schedule A, formalizing in acollective-bargaining agreement virtually every conceiva-ble basis for the discharge of an employee, was not in itselfan illegal suggestion, it is serious indication of an intent tomake a mockery of the bargaining process, more so in thecase of so experienced an employer representative.More indicative, however, of a pervasive intent not tobargain in good faith, is a written wage proposal he gavetheUnion at the start of the first meeting. It will berecalled that the Union started by asking for $1.75 spreadover a 2-year period, and that there were 26 employeeseligible to vote in the election 2 months earlier. On July 23Price gave the Union a written wage proposal whichprovided immediate increases to 10 employees-37 centsper hour to 3, 25 cents per hour to 1, 13 cents per hour to 3,and 12 cents per hour to 2; it also provided an additionalraise of about 25 cents per hour to all employees named onthe proposal for January 1, 1972, and a like raise forJanuary 1, 1973. Price proposed that the Union agree toputting the limited quick raises in effect immediately. TheUnion refused. Price must have known, and in allprobability have intended, that immediate increases in pay,however limited, at the very start of negotiations, wouldweaken the Union's position to press for other improve-ments in working conditions, indeed serve even to dissolvethebonds between the employees and their chosenrepresentative.More important, and more revealing of Price's funda-mental attitude, is the further fact that there were only 17names on the proposed wage schedule. Walters andPedescleaux asked what about the other nine? Priceanswered the Company had decided to make supervisorsof all the others. This was one of the moments when Schollstarted talking, only to be silenced by his lawyer.Withtime, as the union agents mulled this over, they took theposition that in that event they would contend that allsupervisorsnot perform any rank-and-file work. OnAugust 17, Price said the Company "will not insist thatthose four men be supervisors as an issue between us." [Atthe hearing Price stated, but produced no evidence insupport, that some of the original 26 men had left theCompany.] This was Price toying with the Union, reducingthe collective-bargaining process to a shell game-now theemployees are in, now they are out. He was making ashambles of the negotiations, strong indication of bad faithand strong support for the finding, contrary to his latercontention, that he did in fact break off negotiations in theend. I am convinced he always intended that. 'On questions of credibility many things are pertinent,some more weighty than others. As to the question ofwhether there was any issue at all on hospitalization andpension,Price several times said there was none,becausethe benefits were already in existance,and therefore "Wewould give them exactly what they asked for...." As hecontinued, he admitted telling the Union at the time: "It[thepension plan] is in effect but there is a legaltechnicality involved.It'sgoing to be in effect if the IRSsays okay goahead,but it's not going to be in effect if theysay no."As to the arbitration issue,despite his argument,there had been agreementearlybecause the Union agreedto waive it;he later said at several points in his story thatthe issue remained a hot one.One of the clearest things onthis record isthat the Companyoffered six holidays, itsestablished practice,against the Union's request for seven.Walters said this was one of the concessions offered at theend in Price's room to keep the negotiations going. Despitehis later oblique denial,from the stand,that there had beenany proposed movement at all that day by the Union, inhis cross-examination of Walters, Price tried to draw fromhim an admission that the Company had "agreed" to theunion's offer to settle for six holidaysthat day!Price didthe same thing in questioning Pedescleaux with respect tothe layoffnotice issue,on which the Union at the endoffered to recede from7 to 4 days.August17was less than 3 months after the Boardcertification in favor of the Union had issued.There hadonly been three meetings in Price'shotel room as herequested,he sent his client away in the heat of thebargaining, and in the presence of the union representa-tiveshe busied himself packing to hasten his departurefrom town.As sole spokesmanfor the Companyhe said hewas through talking.Thiswas not good-faith bargainingwitha certified exclusivemajority representativeasenvisaged and dictated by the statute.There was noimpasse, according to Board law.3Price admitted theunion agents saidtheywanted to continue bargaining. Infact,Price'sownstorycontains the clearest admission itwas he whotried toput the word`impasse' into the mouthsofWalters and Pedescleaux,only to have them again andagain say it was not so. He refused to answer every timetheyasked him to at least consider their successiveconcessions.I find that on August 17, 1971, and thereaftertheRespondent refused to bargain with the Union andthereby violatedSection 8(a)(5)and(1)of the Act.4Ialso find that the strike which started on October 1,1971, wasan unfair labor practice strike provoked by theRespondent'sunlawful refusal to bargain,and that thestriking employees are therefore entitled to reinstatementupon application.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof the Act.2CompareAlba-Waldensran,Inc,167 NLRB, enfd 404 F 2d 1370 (C A4).3Sharon Hats, Inc,127 NLRB947, Duro Fillings Company,121 NLRB3774The complaint alleges, the answer admits, and I find that all full-timeand the regular part-time hourly paid employees of the Respondent at itsBatonRouge, Louisiana, facility, excluding office clerical employees,salesmen, professional employees, guards, watchmen, and all supervisors asdefined in the Act, constitute a unit appropriate for the purpose of collectivebargaining withinthe meaningof Sec 9(b) of the ActIalso find, as alleged in the complaint and admitted in the answer, thatonMay 21, 1971, and at all times thereafter, the Unionhas been theexclusive bargaining representative of all employees in said unit CAPITALRUBBER&SPECIALTY CO.2652.The Union is a labor organization within themeaning of the Act.3.The Union is, and has at all material times hereinbeen, the exclusive majority representative of all employeesin the following bargaining unit of employees at theRespondent's Baton Rouge, Louisiana, plant; all full-timeand regular part-time hourly paid employees, excludingoffice clerical employees, salesmen, professional employ-ees, guards, watchmen, and all supervisors as defined in theAct.4.By refusing, on August 17, 1971 and thereafter, tobargain with the Union upon request, the Respondent hasrefused to bargain collectively with the Union as theexclusive collective-bargaining representative of its em-ployees in violation of Section 8(a)(5) of the Act.5.By the foregoing conduct the Respondent hasinterfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed by Section 7 of theAct in violation of Section 8(a)(1).6.The aforesaid unfair labor practices are unfair laborpractices proscribed by Section 2(6) and (7) of the Act.-Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 5ORDERThe Respondent, Capital Rubber & Specialty Co., Inc.,Baton Rouge, Louisiana, its officers, agents, successors,and assigns, shall:1.Cease and desist from refusing to bargain, uponrequest, with the Union as the exclusive collective-bargain-ing representative of employees in the appropriate bargain-ing unit described above.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages, hoursof work, and other terms and conditions of employment.(b) Post at its plant in Baton Rouge, Louisiana, copies ofthe attached notice marked "Appendix."6 Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.?5 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "rIn the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegionalDirector for Region 15, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which both sides had the opportunity topresent their evidence the National Labor Relations Boardhas found that we, Capital Rubber and Specialty Co.,violated the National Labor Relations Act, and ordered usto post this notice. We therefore notify you that:WE WILL, upon request, bargain collectively withGeneral Truck Drivers, Warehousemen and Helpers,Local No. 5, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., as the exclusive representative of allemployees in the appropriate bargaining unit describedbelow with respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signedagreement.WE WILL NOT refuse to meet and bargain with thisunion as the exclusive representative of the followingemployees:All our full-time and regular part-time hourlypaid employees, excluding office clerical employ-ees,salesmen, professional employees, guards,and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join,or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.CAPITALRUBBER &SPECIALTY CO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, T 6024FederalBuilding (Loyola), 701 Loyola Avenue, NewOrleans, Louisiana 70113, Telephone 504-527-6361.